Citation Nr: 0410404	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1978 to April 1999.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's claim of 
entitlement to service connection for a rash, including as due to 
an undiagnosed illness.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim of entitlement to service connection for a 
skin disorder and apprised of whose responsibility-his or VA's, it 
was for obtaining the supporting evidence, and all relevant 
evidence necessary for an equitable disposition of his appeal has 
been obtained.

2.  A May 1999 record from the Commandant of the Marine Corps 
states the veteran served in Southwest Asia from December 1990 to 
April 1991.

3.  The veteran's skin disorder is eczema, a known clinical 
diagnosis, and this disorder is not causally or etiologically 
related to his service in the military, including events that 
occurred in Southwest Asia during the Persian Gulf War.


CONCLUSION OF LAW

The veteran's eczema was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1118, 1131, 
1137, 1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that he has a skin disorder as a manifestation 
of a chronic disability due to an undiagnosed illness related to 
his Persian Gulf War service.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, on November 9, 2000, the VCAA became law.  
It applies to all claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for benefits 
under laws administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2001 rating 
decision appealed and the March 2002 statement of the case (SOC), 
as well as a July 2001 letter to the veteran, notified him of the 
evidence considered, the pertinent laws and regulations, and the 
type of evidence needed to support his claim.  The RO indicated 
that it would review the information of record and determine what 
additional information was needed to process his claim.  In 
addition, the July 2001 letter and the SOC included the criteria 
for granting service connection, as well as other regulations 
pertaining to the claim.  Likewise, the July 2001 letter, as well 
as additional correspondence, notified the veteran of the 
provisions of the VCAA, the kind of information needed from him, 
and what he could do to help his claim, as well as VA's 
responsibilities in obtaining evidence.  See, e.g., Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

While, in the July 2001 letter, the RO requested that the veteran 
identify and/or submit any supporting evidence within 60 days, the 
letter also informed him that he had up to one year from the date 
of that letter to submit additional evidence.  And more than one 
year has passed since that VCAA letter.  See also the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on a 
claim before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a recent 
Federal Circuit case.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA); see also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, under the VCAA, VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  In 
this regard, his service medical records (SMRs) and private 
medical records have been obtained.  In addition, he has been 
afforded several VA examinations to obtain necessary medical 
opinions concerning the cause of the condition at issue.  38 
U.S.C.A. § 5103A(d).  He and his representative have not made the 
Board aware of any additional evidence that should be obtained 
prior to further appellate review by the Board.  So the Board is 
satisfied that the requirements under the VCAA have been met and 
the appeal now may be decided.

Note also that, because the RO apprised the veteran of the VCAA in 
the July 2001 letter, prior to initially denying his claim in 
August 2001, there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
that decision, the court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction (AOJ) 
on the claim.  The AOJ in this case is the RO in Winston-Salem, 
and the RO did just that.  Consequently, the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992).


II.  The Applicable Laws and Regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain conditions that are chronic, per se, 
will be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary, 
however.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of his entrance into service, or where 
clear and unmistakable evidence (obvious or manifest) demonstrates 
that an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness may be 
rebutted by clear and unmistakable evidence that an injury or 
disability existed prior to service. 

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In deciding 
an aggravation claim, after having determined the presence of a 
pre-existing condition, the Board must first determine whether 
there has been any measurable worsening of the disability during 
service, and whether this worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the pre-existing condition during 
service are not sufficient to be considered aggravation unless the 
underlying condition, as opposed to mere symptoms, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

On December 27, 2001, the President signed HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001" (VEBEA).  Section 
202 of the bill expands compensation availability for Persian Gulf 
veterans to include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, and 
irritable bowel syndrome, as well as any diagnosed illness that 
the Secretary determines by regulation to be service-connected. 
The changes are effective as of March 1, 2002.  38 U.S.C.A. § 
1117, as added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001).

VA shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code, to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War; or to a degree 
of 10 percent or more not later than December 31, 2006; and by 
history, physical, examination, or laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  an undiagnosed illness; a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines by regulations to be service-connected.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms that may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, unexplained 
rashes or other dermatological signs or symptoms, headaches, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms involving 
the respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Compensation shall not be paid under this section if:  (1) there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant statutory 
authorities, determined that, at that time, there was no basis for 
establishing a presumption of service connection for any illness 
suffered by Gulf War veterans based on exposure to depleted 
uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 
66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. Reg. 58,784-85 
(Nov. 23, 2001).


III.  Background

The pertinent medical and other evidence of record consists of the 
veteran's service personnel records, his service medical records, 
his VA medical records, his private medical records, and the 
reports of his VA compensation examinations.

A statement from the Commandant of the Marine Corps indicates the 
veteran had active duty in Southwest Asia from December 11, 1990 
to April 11 1991.  His DD Form 214 indicates that he received the 
Southwest Asia Service Medal and the Kuwait Liberation Medal.  His 
other medals and commendations include the Navy Achievement Medal, 
Marine Corps Expeditionary Medal, the Good Conduct Medal, the 
National Defense Service Medal, Sea Service Deployment Ribbon, and 
the Armed Forces Service Medal, as well as various certificates of 
commendation, achievement, and appreciation.

A September 1977 Report of Medical History for purposes of 
enlistment indicates the veteran denied having skin disease.  The 
contemporaneous Report of Medical Examination indicates that a 
clinical evaluation of his skin and lymphatics was normal.  

A February 1983 service medical record indicates the veteran 
complained of a rash, with irritation and pruritis due to 
scratching.  Examination showed a rash on the left gluteous 
maximus, with a small cystic appearance.  There was tenderness and 
redness and the size was 1/2 centimeters round.  There was also 
irritated scrotal tissue, with scabs noted.  The assessment that 
he had skin irritation, possibly due to clothing.

In January 1984, the veteran complained of a rash in his groin 
area after shaving his pubic hair.  Examination showed a slightly 
reddened area surrounding an initial laceration of a 1/4 inch, at 
the base of his penis.  There was no erythema, ecchymosis, 
exudates, or edema, nor was there any ingrown hairs.  The 
assessment was superficial laceration at the base of the penis due 
to shaving.

April 1985, March 1986, and June 1991 Reports of Medical 
Examination show a normal clinical evaluation of the veteran's 
skin and lymphatics.

A December 1997 Report of Medical History indicates the veteran 
denied experiencing any skin diseases.  The contemporaneous Report 
of Medical Examination indicates that a clinical evaluation of his 
skin and lymphatics was normal.  

An August 1998 Report of Medical Assessment indicates the veteran 
intended to seek VA disability for cervical spinal column injury, 
back pain, an inoperable left knee, hearing loss, sleep 
deprivation, a left hip disorder, sexual function disorder, and 
urinating urgency.  A contemporaneous Report of Medical History 
shows that he denied experiencing any skin diseases.  The Report 
of Medical Examination indicates that his skin was normal.  

September 1998 Findings of the Physical Evaluation Board 
Proceedings indicate the veteran was recommended for Permanent 
Disability Retirement from Active Duty due to myelopathy.  His 
military service ended in April 1999.

A July 1999 VA examination report states the veteran reported that 
he had not received any medical treatment since his military 
service.  Physical examination showed that his skin was normal.  

A September 1999 Persian Gulf War Registry Sheet indicates the 
veteran reported service in the Persian Gulf from October 1990 to 
May 1991.  He said his skin was exposure to diesel and/or 
petrochemical fumes.  He also reported a rash on the back of his 
right leg in September 1998.  The examination report did not note 
any findings with regard to his skin.  The diagnoses were 
gingivitis, spinal cord injury, and internal derangement of the 
left knee.

A February 2000 private medical record from Neurosurgery 
Consultants, P.C., states that a dermatological examination showed 
the veteran's skin was normal.

A March 2000 Disability Determination Evaluation by J. T. Stack, 
Ph.D., states that the veteran complained of a rash over his body, 
neck and back problems, insomnia, and poor memory.  He also 
reported that he had been diagnosed with Gulf War syndrome.  
Examination of his mental status and cognitive abilities was 
performed.  Diagnostic impressions were dysthymic disorder, 
cognitive disorder, Gulf War syndrome, and back and neck problems.

The veteran underwent another VA examination in April 2001.  
According to the report of the evaluation, he complained of 
developing rashes on various places of his body "from time to 
time."  He related that the rashes "come in certain places," itch, 
and take a while to heal, and "then another spot will come in a 
different place."  Objective physical examination showed that he 
had rashes that were scratched, with dark areas in some spots 
"with the tiny spots having been scratched frequently."  There was 
a four-inch area on the right lateral and inferior chest, and a 
large spot on the right posterior buttocks or hip area.  He also 
had an area on his left arm and forearm.  The diagnosis was rash 
over the body at various places, which "could be considered eczema 
or an allergy to medication."

An April 2001 Persian Gulf Registry Code Sheet indicates the 
veteran reported service in the Persian Gulf from September 1990 
to April 1991.  He denied skin exposure to diesel or petrochemical 
fuel.  He complained of rashes since 1999.  The diagnosis was 
rash.

IV.  Entitlement to Service Connection for a Skin Disorder,
 Including Due to an Undiagnosed Illness.

Service connection is not warranted for a skin disorder.  While 
the Board acknowledges that the veteran was treated in 1983 and 
1984 for complaints regarding his skin, his subsequent service 
medical records are entirely negative for a diagnosis of or 
treatment for a chronic skin disorder.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  In 
addition, although he was diagnosed with various skin disorders 
after service, no physical findings were noted until April 2001, 
approximately 10 years after his service in Southwest Asia.  See 
38 C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Furthermore, his in-service rashes were attributed to skin 
irritation from clothing and lacerations due to shaving, while his 
post-service rash was attributed to eczema or an allergic 
reaction.  Likewise, as his VA examination reports and Persian 
Gulf War Registry Code Sheets made clear, he does not have any 
undiagnosed illnesses, and the diagnoses rendered regarding his 
skin are all known and well-established clinical diagnoses.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Similarly, while the Board acknowledges that Dr. Stack diagnosed 
the veteran with "Gulf War syndrome" based on a multitude of 
complaints, and the April 2001 Persian Gulf Registry Code Sheet 
showed a diagnosis of rash, a review of the medical evidence of 
record indicates these conclusions were based on an inaccurate 
factual premise related by the veteran, as opposed to an 
independent objective examination and review of the relevant 
medical and other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related by the veteran).  
So their diagnoses and opinions are only as good and credible as 
the history on which they were predicated.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the origin of 
the veteran's disorder).  

In short, there is no evidence, other than the veteran's own 
personal statements, indicating that his skin disorder is related 
to his military service.  And as a layman, he simply does not have 
the necessary medical training and/or expertise to make this 
determination, himself.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  So in conclusion, the preponderance of the 
evidence is against his claim, meaning the benefit-of-the-doubt 
rule does not apply, and his claim must be denied.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).



ORDER

Service connection for a skin disorder, including as due to an 
undiagnosed illness, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



